 DU BOIS CHEMICALS,INC.103We do not agree that the cases are distinguishable.In reality, ourcolleagues are here overruling theLobueprinciple without saying so.Here, asin Lobue,the offer of waiver of initiation fees was made aspart of a preelection campaign.In both cases,the waiver appliedwithout regard to how any individual employee voted in the election.InLobuc,no less than here, although some employees there signedmembership cards,the employees could have voted as they pleased inthe election.And, as inLobue,the Petitioner in effect told the em-ployees thatthey wouldsave the price of the initiation fee if theUnion won the election.It is therefore clear that in this case and intheLobuecase thequid pro quowas the same in that the waiver ofinitiation fees was dependent upon how the employees voted in theelection or on the results of the election.The proffered waiver thusconstituted a clear promise of benefit calculated to induce employeesto vote for union representation and tended to interfere with the freechoice of the employees.Under the circumstances, in agreement with the Regional Director,we would set aside the election.DuBois Chemicals,Inc.andUnited Packinghouse,Food & AlliedWorkers, AFL-CIO, Local 398.Case No. 16-CA-1550. Decem-ber 13, 196DECISION AND ORDEROn July 2, 1962, Trial Examiner Sidney Lindner issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report, a brief and a, supplemental brief in support of its ex-ceptions, and a request for oral argumentPursuant to the provision of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the excep-tions and briefs, and hereby adopts the findings, conclusions, andi As the record, including the exceptions and briefs, adequately sets forth the issuesand the positions of the parties, the request is herebydenied.140 NLRB No. 29. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommendations of the Trial Examiner, with the following additionsand modifications.The Trial Examiner found,inter alia,that the Respondent's layoffof seven production employees on September 22, 1961, violated Sec-tion 8(a) (3) and (1) of the Act. The Respondent contends, however,that the layoffs were based on economic considerations. In this regard,it points,inter alia,to the facts that for a period of some 2 months Pal-mer, branch manager of the plant here involved, had been under pres-sure from his superiors to reduce his work force; that Palmer and hissubordinates had discussed making certain layoffs and had decidedseveral days before September 22 to reduce the day shift by seven oreight employees; and that on September 21 it was decided to eliminatethe night shift of three employees.We note, however, that the Re-spondent did not notify any employees of an impending layoff; anddid not in fact select which employees it intended to lay off until aftersome 16 of its approximately 21 production and maintenance em-ployees appeared at work on September 22 wearing union buttons,and until after the Union had made its demand for recognition on thatdate.The celerity with which Respondent acted upon the advent ofthe Union with respect to the foregoing matters, in contrast to its priorfailures to act thereon, cannot be ascribed to mere coincidence, espe-cially in view of Respondent's proclivity for unlawful, antiunion con-duct, as described in the Intermediate Report.The appearance of theUnion clearly was the factor that occasioned the discharges.Conse-quently we find, for the reasons set forth by the Trial Examiner and inview of the foregoing, that the discharge of the employees on Septem-ber 22 was discriminatory and motivated in whole or in part by theRespondents' desire to interfere with, coerce, and restrain the em-ployees in the exercise of their lawful union activities and, thus,violated Section 8 (a) (3) and (1) of the Act.'THE REMEDYAlthough properly finding that the Respondent unlawfully dis-charged 7 employees, as noted above, on September 22, 1961, and some10 strikers on September 25, the Trial Examiner did not recommendreinstatement for such employees because the Respondent, on Decem-ber 12,1961, had been ordered by a district court of the United States 9to reinstate all employees employed on September 22.The TrialExaminer also did not recommend backpay for the strikers dischargedon September 25 because they had not, before the district court order,unconditionally requested reinstatement.The General Counsel ex-cepted to the Trial Examiner's failure to recommend the usual rein-a See,e g ,N L.R B. v Great Eastern Color LithographicCorp.,309 F 2d 352 (C A 2) ;N L R Bv Jamestown SterlingCorp ,211 F2d 725,726 (C A 2) ;andJulius Corn,et at,d/b/a JulvusCorn andCo, 129 NLRB 12643 201 F. Supp. 1 DUBOIS CHEMICALS, INC.105statement and backpay order.We find merit in the exception, forunder the Act it is the responsibility of this Board to provide a fulland adequate remedy to redress the commission of unfair labor prac-tices.To be sure, the matters which the Trial Examiner took intoaccount in framing his recommended order may well affect whatactions the Respondent must take in order to undo the effects of itsown wrongdoing. But they are also matters that can most effectivelybe dealt with at the compliance stage of this proceeding.We shall,therefore, order the Respondent to offer to its employees unlawfullydischarged on September 22, 1961, and, upon application, to thosestrikers unlawfully discharged on September 25, 1961, immediateand full reinstatement to their former or substantially equivalent posi-tions, without prejudice to their seniority or other rights and privi-leges, dismissing, if necessary, any employees hired after September 22,1961, to replace the discriminatees. If, after the dismissal of the re-placement employees, there are not enough positions available for alltheworkers entitled to reinstatement, available positions shall bedistributed among them, without discrimination because of their unionmembership, activity, or participation in the strike, on the basis of aseniority system, or any other nondiscriminatory practice with respectto work assignments previously followed by the Respondent in theconduct of its business.The employees for whom no work may beimmediately available, after such distribution, shall be placed on apreferential hiring list, with priorities determined on the basis of theseniority system or other nondiscriminatory system previously fol-lowed by the Respondent in the conduct of its business. They shallbe offered reinstatement thereafter in accordance with such a list aspositions become available and before other persons are hired for work.Reinstatement, as ordered herein, shall be effectuated without preju-dice to the seniority of the employees or any of their other rights andprivileges.We shall also, in addition to the backpay order recom-mended by the Trial Examiner order the Respondent to reimburse thestriking employees discharged on September 25, 1961, for any lossof pay they may have suffered by reason of the Respondent's discrimi-nation with respect to them, by payment to each of them of a sum ofmoney equal to that which he would normally have earned as wagesduring the period from 5 days after the date of his unconditionaloffer to return to work to the date of the offer of reinstatement, less netearnings during that period.Such backpay shall be computed on aquarterly basis as provided in F.W. Woolworth Company.4Interestat the rate of 6 percent per annum shall be added to backpay to be com-puted in the manner set forth inIsis Plumbing and Heating Co.'4 90 NLRB 289.5138 NLRB 716Member Leedom dissents from the inclusion of interest on Respond-ent's backpay obligations for the reasons in the dissent in theIsis Plumbingcase. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, DuBois Chemi-cals, Inc., Cincinnati, Ohio, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a) Interrogating any employee concerning their membership in,or activities on behalf of, United Packinghouse, Food & Allied Work-ers, AFL-CIO, Local 398, or any other labor organization, in a man-ner violating Section 8 (a) (1) of the Act.(b)Threatening employees in a manner constituting interference,restraint, or coercion in violation of Section 8(a) (1) of the Act.(c)Discouraging membership in United Packinghouse, Food &Allied Workers, AFL-CIO, Local 398, or in any other labor organiza-tion of its employees, by discharging employees or by discriminatingin any other manner in regard to hire or tenure of employment or anyterm or condition thereof.(d)Refusing to recognize and bargain collectively with respect torates of pay, wages, hours of employment, or other terms and condi-tions of employment with the above-named Union as the exclusiverepresentative of all Respondent's employees in the following ap-propriate unit :All production and maintenance employees including over-the-road truckdrivers employed by Respondent at its Dallas, Texas,plant, but excluding all office clerical employees, professionalemployees, guards, and supervisors as defined in the Act.(e) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Packinghouse, Food &AlliedWorkers, AFL-CIO, Local 398, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposesof collective bargaining or other mutual aid or protection or to refrainfrom any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniorityor other rights and privileges, to employees Calvin Jackson, Theophi-lusWesley, Robert Dickerson, Nelson Thompson, Leon Hollings,Robert Lee Granville, and James Shans, and, upon application, to DU BOIS CHEMICALS, INC.107all employees who were on strike on and after September 22, 1961, in-cluding Patrick Brashear, Luther Brokenbury, Jr., William Chatman,Walter Cobb, Frank Sloan, George Johnson, Judge McGee, JohnnyMcKinzie, Lonnie Lee Thompson, and Henry Wright, who have notalready been reinstated to their former or substantially equivalentpositions, and make all of them whole for any loss of pay they mayhave suffered by reason of the Respondent's discrimination with re-spect to them, in the manner set forth in the section of this Decisionand Order entitled "The Remedy."(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of backpay dueand the rights of employment under the terms of this Decision andOrder.(c)Upon request, bargain collectively with United Packinghouse,Food & Allied Workers, AFL-CIO, Local 398, as the exclusive repre-sentative of the employees in the above-described appropriate unitwith respect to rates of pay, wages, hours of work, and other terms andconditions of employment and embody in a signed agreement anyunderstanding reached.(d)Post at its plant at Dallas, Texas, copies of the attached noticemarked "Appendix." 6 Copies of said notice, to be furnished by theRegional Director for the Sixteenth Region, shall, after being dulysigned by an authorized representative of Respondent, be posted bythe Respondent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Sixteenth Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith.6In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify our employees that : 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in or activity in behalf ofUnited Packinghouse, Food & Allied Workers, AFL-CIO, Local398, or in any other labor organization of our employees, by dis-criminating in any manner in regard to hire or tenure of employ-ment or any term or condition thereof.WE WILL offer immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, to Calvin Jackson,TheophilusWesley, Robert Dickerson, Nelson Thompson, LeonHollings, Robert Lee Granville, and James Shans, and, uponapplication, to all employees who were on strike on and afterSeptember 22, 1961, including Patrick Brashear, Luther Broken-bury, Jr.,William Chatman, Walter Cobb, Frank Sloan, GeorgeJohnson, Judge McGee, Johnny McKinzie, Lonnie Lee Thompson,and Henry Wright, who have not been already reinstated to theirformer or substantially equivalent positions, and make all of themwhole for any loss of pay they may have suffered by reason of theRespondent's discrimination with respect to them.WE WILL, upon request, bargain collectively with United Pack-inghouse, Food & Allied Workers, AFL-CIO, Local 398, as theexclusive representative of all employees in the appropriate bar-gaining unit described below in respect to rates of pay, wages,hours of employment, and other terms and conditions of employ-ment, and embody in a signed agreement any understandingreached.The appropriate bargaining unit is :All production and maintenance employees and over-the-road truckdrivers employed at our Dallas, Texas, plant, ex-cluding office clerical employees, professional employees,guards, and supervisors as defined in the Act.WE WILL NOT interrogate our employees concerning their mem-bership in or activities in behalf of United Packinghouse, Food &Allied Workers, AFL-CIO, Local 398, or any other labor organ-ization, or threaten them in a manner constituting interference,restraint, or coercion in violation of Section 8 (a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form, join, or assist the said United Packinghouse,Food & Allied Workers, AFL -CIO, Local 398, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities. DU BOIS CHEMICALS, INC.109All our employees are free to become or remain or to refrain frombecoming or remaining members of the above-named or any otherlabor organization.DuBoisCHEMICALS,INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presentlyserving in the Armed Forces of the United States of their right to fullreinstatement upon application in accordance with the Selective Serv-iceAct after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Sixth Floor, Meacham Building, 110 West Fifth Street, FortWorth 2, Texas, Telephone No. Edison 5-4211, Extension 2131, ifthey have any questions concerning this notice or compliance withits provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on September 26, 1961, by United Packinghouse, Food &AlliedWorkers, AFL-CIO, Local 398, herein called the Union, against DuBoisChemicals, Inc., herein called the Respondent, the General Counsel, by the Re-gional Director for the Sixteenth Region (Fort Worth, Texas), issued his complaintand notice of hearing alleging that the Respondent had engaged in unfair labor prac-tices affecting commerce within the meaning of Section 8(a)(1), (3), and (5) andSection 2(6) and (7) of the National Labor Relations Act, as amended, 61 Stat.136, 73 Stat. 519, herein called the Act.The Respondent filed an answer denyingthe commission of unfair labor practicesPursuant to due notice, a hearing was held before Trial Examiner Sidney LindneratDallas, Texas, on December 14, 1961, and January 31 and February 1, 1962.1The General Counsel and Respondent were represented by counsel, the Union byitsfield representative.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, to introduce relevant evidence, to presentoral argument, and to file briefs and proposed findings of fact and conclusions oflaw with the Trial Examiner. I have fully considered the briefs filed by counselfor the Respondent and the General Counsel in January, March, and April, 1962.1 On November 12, 1961, the Regional Director of the Sixteenth Region of the Boardpetitioned the United States District Court for the Northern District of Texas, pursuantto Section 10(j) of the Act, for appropriate injunctive relief in this matter pending theBoard's final disposition of the General Counsel's complaint.On December 12, 1961, andJanuary 16, 1962, United States District Judge Sarah T Hughes rendered opinions hold-ing,interalia,that the evidence in Civil No. 8978 established reasonable cause to believethat Respondent had engaged in and was engaging in acts and conduct in violation ofSection 8(a) (1) and (3) of the Act, and directed the Respondent "to offer to all menemployed on September 22, 1961, immediate reinstatement to their former or substan-tiallyequivalent positions without prejudice to their seniority and other rights andprivileges."Respondent was also enjoined"from discriminatingagainst its employees forthe purpose of discouraging membership in a union and from interfering with their rightsto organize "All other relief prayed for was denied 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record 2 in the case, and my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTDuBois Chemicals, Inc, a Delaware corporation with its principal office in Cin-cinnati,Ohio, and places of business, plants, warehouses, and other facilities inthe States of Ohio, New Jersey, Texas, and California, is and has been at alltimes material herein engaged at said plants in the manufacture, sale, and distri-bution of cleaning compounds and related products.The Respondent's plant lo-cated at Dallas, Texas, is the only plant involved in this proceeding.During thepast year Respondent in the course and conduct of its business operations, pur-chased, transferred, and delivered ,to its plant at Dallas, Texas, cleaning compounds,components, and other goods and materials valued in excess of $50,000 which goodsand materials all were transported to said Dallas plant directly from States of theUnited States other than the State of Texas. It was stipulated at the hearing andI find that at all times material herein Respondent was engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Packinghouse, Food & Allied Workers, AFL-CIO, Local 398, is a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Organization of Respondent's employeesAt the behest of employee Leon Hollings in a telephone conversation to UnionBusiness Agent Steve Mauser, a meeting of Respondent's employees was arrangedfor the night of September 21, 1961.Thirteen of Respondent's employees 3 metwithMauser at the union hall in Dallas.Mauser explained the purposes of col-lective bargaining and the benefits that had been obtained for union members inother contracts which the Union had with employers in the Dallas area.He alsoexplained the function of the Board and the possible avenues open to the em-ployees in the event the Respondent denied the Union recognition upon its re-quest.All of the employees present at the meeting signed union authorization cards.Thereafter, a discussion ensued regarding wearing union buttons in the plant andthe possible consequences.Agreement was reached that the employees would wearunion buttons in the plant the following morning and if any employee was dis-charged for this reason, the other employees would walk out in protest.Beforethe start of work on September 22, employees George Johnson, Robert Lee Gran-ville, andWalter Cobb, who had not attended the meeting on September 21, werespoken to by other employees regarding the Union and advised of the agreementreached by the men. Johnson, Granville, and Cobb signed union authorizationcards and agreed to go along with the decision of the others.Employee JamesShans signed a union authorization card sometime during the day of September 22.B. The events on September 22Mauser testified that about 8:20 a.m. on September 22, he spoke via telephonewith Sherman Palmer, Respondent's branch manager, at the latter's office in theDallas plant.Mauser identified himself, advised Palmer that the Union representedthemajority of Respondent's production and maintenance employees, requestedthat the Union be recognized as the collective-bargaining representative, and askedfor a date to negotiate an agreement.After some discussion about a time whenthey could get together, at Palmer's suggestion they agreed to meet at Respondent'splant at 1:30 p.m. that day.Immediately upon completing his telephone conversation with Mauser, Palmersummoned Plant Manager Ronnie Robbins and Foreman Rocky White to his office.2By stipulation of the parties, the United States district court record was made a partof the record herein'During the week beginning September 18, 1961, there were in Respondent's employ,exclusive of office help and the branch manager, 17 day-shift production employees,3 nightshift production employees, 1 day-shift maintenance man, 3 truckdrivers, 2 daysupervisors, and 1 night supervisor.The day shift worked from 7:30 a.m. to 4 p in.The night-shift hours were from 4 p.m. to midnight. DU BOIS CHEMICALS, INC.111Palmer informed them of his conversation with Mauser and that the employeeswere "going union."Telephone calls were made to Respondent'smain office inCincinnati, Ohio, and to Morris Jaffe, attorney for Respondent in Dallas. Palmerinquired of Robbins and White if they had heard anything about the unionmeeting.They told Palmer the first thing they heard about it was when he calledthem to his office and it was"complete news" to them.Upon leaving Palmer's office about 8:45 a.m. Foreman White called a meet-ing of the production and maintenance employees in the plant.Employee LeonHollings, corroborated in all essential details by employees Henry Wright, WilliamChatman, and Judge McGee, testified that Foreman White inquired of the menwho met with "old man Mauser last night?" Chatman replied that all of the menwho were wearing union buttons met with him.4White also inquired why themen did not let him know they were going to join the Union.Employee LonnieThompson told White that he could not join the Union and that in any event,.itwould be just the same as cuttin' our own throat to let you know it."White,by an obscene remark, criticized the men for not letting him know about the Union,and noted that it was just for such reasons that he also was surly.White com-pleted his remarks with the statement, "I want to let you guys know the Unionis not here yet."The men were then told to go back to work.Although Whitedenied using the term "old man Mauser,"claiming he did notknow it at the time, the record reveals that in the meeting in Palmer's office minutesbefore the name Mauser was mentioned.Moreover,White admitted asking the em-ployees who had been to see the labor man, and why they did not tell him.Hedenied the use of slurring or obscene remarks or saying, "The Union is not here yet."Hollings, Chatman,and McGee appeared before me5and testified in a forthright, de-tailed, convincing manner. I credit their testimony. I find,based on such testimonyand the admissions of White, that the interrogation and statements attributed to himwere made substantially as testified by Hollings,Chatman,Wright, and McGee.Upon leaving the meeting, Wright reported back to Palmer that all of the produc-tion employees were wearing union buttons.Palmer in turn so advisedAttorneyMorris Jaffe.Shortly afterthe 8:45 a.m.meeting, Hollings observed Plant Manager Robbins re-move the timecards of the production employees from the rack.Hollings also testi-fied without denial that after the men returned to work Foreman White came to himand said he learned that Hollings was"the button pusher."At 9:30 a.m. Palmer called Mauser at the latter's office in Fort Worth and inquiredifMauser had any objection to transferring their 1:30 p.m. meeting to the office ofAttorneyJaffe.Mauser agreed and it was so arranged.At 9:45 a.m., Robbins and White held another meeting with the productionemployees and notified employees Calvin Jackson, TheophilusWesley,RobertDickerson, Nelson Thompson, Leon Hollings, Robert Lee Granville, and James Shansthat they were to be laid off as of 11 a.m.6 because business was falling off. Theywere also told that if Respondent had need for them in the future they would behired back.Employee Walter Cobb testified, without contradiction, that after the meeting hetold Foreman White that the entire production crew was going to walk off the jobbecause of the layoffs.White said he knew that, but it was not his idea to lay off themen.Cobb also told Robbins about the men walking off the job. Robbins, accord-ing to Cobb, said he already had taken that under consideration.Robbins admittedthat Cobb talked to him about the men walking off the job.He testified he toldCobb he had no power over such a situation and "that if they walked off, they justwalked off." Robbins didnot impress me as a reliable witness.His testimony wasconfusing, contradictory, and vague. I do not credit it. I find that the conversationbetween Cobb, White, and Robbins took place substantially as testified to by Cobb.At 11 a.m. White distributed the paychecks to the production crew at the timeclock.They punched out, changed into their street clothes, and left the building.The 10IIt should be noted that upon reporting for work the morning of September 22 all ofthe production employees were wearing their union buttonsOne maintenance employeehad not attended the union meeting, did not sign a union authorization card, and didnot have aunion button.B Employee Wright appeared before Judge Hughes in the United States district courtproceeding.His testimony is set forth in the record there made,which is incorporatedin the record herein.6Employees were regularly paid at the beginning of their half-hour lunch period,11 it in.on Friday, to enable them to cash their checks. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction employees who were not laid off 7 did not return to work that day. In-stead most of them congregated at a gas station across the road from the plant.When Palmer left the plant for lunch at noon, the 10 production employees whohad not been laid off had not returned to work. Palmer testified he thereafter went toAttorney Jaffe's office for the conference with Mauser. Palmer and Jaffe met prelim-inarily before the regular meeting.Palmer told Jaffe what had occurred at the plantduring the morning and that the production employees had walked out. It will berecalled that earlier that day Palmer talked with Jaffe on the telephone and told himthat all of the production employees were wearing union buttons.Present at the conference with Palmer and Jaffe were Mauser and Carl Wilson, anattorney in Jaffe's office.Mauser told the group that the Union represented a majorityof Respondent's employees and that his early morning call to Palmer was made torequest recognition and set a date to negotiate a contract.Upon Jaffe's inquiry asto the number of employees who had joined the Union, Mauser replied that the "vastmajority" or "over fifty-one percent" had joined.Mauser testified he told Jaffe thatif Respondent granted the Union recognition and agreed to timely negotiate a contracthe would be willing to submit proof of majority at the "proper time." 8 Jaffe thenexpressed the thought that the Board's election procedure be followed. Jaffe remarkedthat since Mauser had made speeches to the employees, Respondent would like topresent its side of the story to them.No mention of the layoffs and the walkoutwas made by Palmer or Jaffe during the conference.Mauser left the conference andproceeded to the Board's office in Fort Worth to file the Union's petition for certifica-tion of representatives.Mauser who had not been in touch with Respondent's employees at all during theday did not become aware of the layoffs and the strike until after he arrived at hishome that evening and talked with employee Hollings.C. Picketing and events after September 22On the night of September 24,9 practically all of the laid-off and striking employeesmet with Mauser at the union hall. It was agreed that Mauser and a small committeeof employees would go to the plant the following morning to talk with Respondent'sofficial in an attempt to straighten out their problem and take whatever other stepsthey deemed necessary in the circumstances.Shortly after 8 a.m. on September 25, Mauser and employees McGee and Wrightwent to the plant and asked Palmer to meet with them. The sum and substanceof the meeting was that Palmer had nothing to say to Mauser and the committee.Palmer was told that a picket line would be set up at the plant and unfair laborpractice charges filed with the Board.Picketing commenced shortly after Mausercame out of the plant to report to the employees that he had no success with Palmer.While the employees were thus engaged in picketing on September 25, Robbins andJack Salter, Respondent's production manager stationed in Cincinnati, Ohio, andformerly branch manager in Dallas, who had arrived in Dallas on September 24,came out to the picket line and handed the laid-off employees a form letter as fol-lowsAs of September 22, 1961, you are no longer employed by DuBois Chemicals,Inc.If you will come to the office, you will receive your final salary check.Demand is hereby made upon you for immediate surrender of your DuBoisuniforms and any other DuBois property in your possession.JACK T. SALTER,ProductionManager.Salter testified he then asked each striking employee if he wanted to come backtowork.All answered "No" and were given the following form letter:You voluntarily left employment on Friday, September 22, 1961.You havetherefor been discharged from your job. If you willcometo the office, youwill receive your final salary check.Demand is hereby made upon you for im-mediate surrender of your DuBois uniforms and any other DuBois propertyin your possession.JACK T. SALTER,ProductionManager.7 They were Patrick Brashear, Luther Brokenbury, Jr, William Chatman, Walter Cobb,Frank Sloan, George Johnson, Judge McGee, Johnny McKinzie, Lonnie Lee Thompson,and Henry Wright.8Mauser testified credibly that he had the signed authorization cards in his briefcasewith him and by "proper time" he meant when recognition was granted9The plant did not operate September 23 and 24, Saturday and Sunday. DU BOIS CHEMICALS, INC.113The picketing was enjoined by order of the State court on September 27. It startedagain on October 5 and continued until the employees were reinstated by order ofUnited States District Court Judge Hughes on December 18.While the picketing was in progress,Salter came out to the picket line where hetalked with Chatman and McGee,two of Respondent's oldest employees in pointof service, in an effort to get them to return to work.Thus Chatman testified, cor-roborated in the main by McGee, that on or about September 26 Salter approachedhim at the railroad spur near the plant where the employees were picketing andrequested that employee Wright leave because he wanted to talk to Chatman andMcGee. Salter wanted to know from Chatman and McGee if the men knew whatthey were doing, and if they knew what they were joining.10 Salter, according toChatman,said he hated to see guys who worked that long for the Respondent lose"everything down the drain" such as insurance and vacations.Salter inquired ofChatman what he had to gain by joining the Union.Chatman replied he hadnothing to lose.Salter admitted talking to Chatman and McGee on or about September 27.Hetestified that a company truckdriver told him the men wanted to talk to him so hewent out to the picket line and engaged them in conversation.Salter testified fur-ther that they wanted to know when he thought they could come back to work.Salter told them he did not know"due to the situation at hand."He also testifiedthat since he did not know "the legality of it" he did not know what to tell Chatmanand McGee.He inquired about their families and they, about his wife, and thatended the conversation.Chatman testified without denial that the next evening while he was standing inthe driveway of the Hooker Chemical Company, across the street from Respondent'splant,11 Salter approached him and asked if he knew that McGee was getting readyto go back to work. Salter wanted to know if Chatman and Cobb would also goback to work.Chatman answered, "No."Chatman told Salter he would checkwith McGee, but remarked that they would not go back unless the rest of the menwent back.Chatman further testified that as a result of a conversation he had with TomWilson,an assistant foreman for Respondent,who told him to get in touch withSalter, he obtained Respondent's Cincinnati, Ohio, telephone number from one ofthe office girls and on or about October 10 or 12, placed a collect, long-distance callto Salter in Cincinnati.Salter, according to Chatman,told him to get the union mentogether so he could talk to them and that he could take 10 of them back to work.Chatman wanted to know from Salter if he would agree to have the union repre-sentative present when he talked to them. Salter said,"No."Salter inquired ofChatman what Mauser had to offer the employees,remarking,"He's eating thechicken and feeding you all the feathers."Salter denied unequivocally that he asked Chatman to call him,stating, "It wouldhave been impossible.Iwas in no way in contact with him."He also denied re-questing anybody to deliver a message to Chatman.He admitted accepting thecollect call, and talking with Chatman.Salter testified that Chatman told himsome of the men were at the point where they were "awfully broke" and they won-dered if anything was being settled and that he told him "no,"to the best of hisknowledge.Chatman then wanted to know what the chances were of coming backtowork and was told he would be glad to sit down and meet with the men at anyplace they decided"whether it would be at [my] hotel, . . . or at the plant."Salterfurther testified that Chatman inquired how many men Respondent needed andwas advised "the usual 10 and that we could not take any more than that becausewe did not need any more." At that point, Chatman asked Salter if he would bewilling to sit down and talk to him and the men and that Salter said, "Yes." Salteralso testified that later in the conversation,Chatman asked him if he would be willingto talk to the men and their representative.Salter said he was not aware of anyrepresentative and if the representative wanted to talk to anybody, he should talkwith Attorney Jaffe and not Salter because "[I] have no legal status with the Com-pany."That ended the conversation.Resolving the credibility of witnesses is a difficult and trying task. In arrivingatmy resolution in this as well as in other instances in this report,I rely basicallyon a careful scrutiny of the entire record in the case, all of which has been carefullyread and parts of which have been reread and rechecked several times; I also have11 Salterwas well acquainted with the older employees,having been Dallas plantmanager for 6 years until June 30, 196111Chatman testified that picketing employees were instructed by the Dallas police tostay 50 feet away from the plant. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDattached great weight to the impressions and reactions which I received from acareful and searching scrutiny of the witnesses while testifying on the stand.Salter'stestimony,that he was not aware of any representative when Chatman asked if hewould be willing to meet with the men and their representative,isnot believable.Salter traveled from Cincinnati,Ohio, to Dallas, Texas, when the strike first startedin order to be on the scene.He must have acquainted himself with all of the factssurrounding the strike and that the men were represented by a union.Furthermore,I find it inherently improbable that Chatman,a laborer, would have taken it uponhimself to place a collect, long-distance telephone call without instructions from oneof Respondent's supervisors as he testified.12Finally, Salter gave me the impressionthat he was studiously attempting to conform his testimony to what he consideredto be the best interest of Respondent.I do not credit his testimony.I find, basedon the testimony of Chatman and McGee,that the conversations Salter had withthem took place substantially as testified by them.Foreman White admittedly talked with employees Wright and Brashear and themother of Chatman over the weekend of September 23 and 24 "to try to get themto come back to work."White testified he went by Wright's house and asked if hewas coming back to work.Wright said he did not know and inquired of White whatthe other fellows were going to do.White then told Wright,"If you don't show upMonday morning,then you have no job. I'll have to get somebody to replace you."White told Brashear that if he did not report for work Monday morning he wouldhave to get somebody to replace him.Mauser testified that on September 26, when Salter came out to the picket line,he inquired why they could not get together and settle the matter.Salter, accordingto Mauser,replied, "I've got nothing to talk to you about."Mauser testified without denial that on or about October 20 he called Salter on thetelephone and advised he heard Salter wanted to talk with him. Salter said he hadnothing to talk about to Mauser.When Mauser then said,"I thought you wantedto settle this thing," Salter replied, "I did,but we'll settle it down the road some placetwo or three years from now."Salter testified that when he was outside of the plant on September 25 distributingthe letters to the employees on the picket line, some fellow hollered at him fromacross the street,"Are you ready to sit down and settle this thing or do you want tokeep it closed?"Salter admitted he told the "fellow" he did not have anything tosay to him.He testified he did not know who the person was at the timeD. ConclusionsThe fact that Respondent decided upon and imposed the September 22 layoffswithin several hours after learning of the Union's demand for recognition and withoutwarning or notice to its employees,is in itself an extremely strong indication thatthe layoffs were intended to discourage, and, if possible, defeat the organization ofthe Respondent's employees and relieve the Respondent of the necessity of bar-gaining with the Union.I have carefully studied and analyzed all of the Respondent's evidence and I mustreject its contention that the September 22 layoffs were caused by economic necessityI am convinced from the entire record and I find that the action on September 22 wastaken by the Respondent in reprisal against its employees for their union activities,and to serve as an object lesson to those employees it had not laid off what mighthappen to them if they continued adhering to the Union.Imake this finding and conclusion notwithstanding proof adduced by Respondentthat:(1) for several years prior to June 30,1961 its regular complement of produc-tion employees was 10 men and only when Palmer took over management of theDallas branch in July was the production staff increased so that a peak of 30 wasreached in August;(2) it had been urging Palmer orally and in writing that he was"using entirely too many men for [what you are] manufacturing and shipping"; 13and (3)the Dallas plant's inventory was too high and it had only three orders onhand on September 22. I am not persuaded by this evidence that such considera-tions were the motivating causes of the layoff.These are my reasons.The layoffscame within several hours after the Union requested the Respondent to recognize it131n this regard,I have considered the fact that Respondent made no effort to rebutthis testimony by calling Wilson as a witnessIhave also given weight to the un-contradicted testimony of Wright that about this time Assistant Foreman Wilson cameto his home to tell him that Salter wanted to talk to the men and make them a propositionwith a view toward getting them back to work' See Defendant'sExhibit No.3 dated September 11, 1961, in United States districtcourt record. DU BOIS CHEMICALS, INC.115as the representative of its employees and meet with it to negotiate a collective-bargaining contract.Such action was preceded by the interrogation of the employeesconcerning their union activities; the resentful, obscene remarks of Foreman Whiteover the failure of the employees to have taken him into their confidence; and thefailure to even hint or intimate to the employees that a layoff had been discussedprior thereto by Respondent's supervisory staff and was being contemplated.On thecontrary Respondent's actionsbefore September 22 gave reasonable indication thatithad need for its entire production staff.Hollings testified without contradictionthat when he was hired as a forklift operator on August 23, 1961,14 Foreman Whiteafter testing him out on the job said, "Now if you continue to move the merchandise,and to stock it, and take care of it like you are doing now, you have a permanentyob." 15Cobb's credited testimony was that White said after he learned the em-ployees organized into the Union "It wasn't his idea of laying them off." Chatman'scredited testimony was that he heard Robbins tell White "He would hire a whole newcrew if he have to."On September 21, a day before the layoff, the Respondent decided to eliminate thenight shift comprising the jobs of three production employees.Were these em-ployees precipitately laid off without being permitted to finish out the workday, al-legedly because Respondent was trying to cut down on hours and men, as were themen on September 22 after Respondent became aware of their union activities? Theanswer is no. Plant Superintendent Robbins testified that on September 21, "We haddecided that we would take the men off nights and put them back on days, becausea lot of them was our old hands." It appears clear from the testimony of Palmer andRobbins in this regard that but for the advent of the Union it was their intention togive these employees work on the day shift comparable to that which they had per-formed on the night shift. It is also significant in this regard that two of the threenight-shift employees were included in the layoff on September 22.The record alsoreveals that the number of "orders on hand" was rarely, if ever, used as a criterionfor determining that layoffs of production employees were necessary.15Finally therecord reveals that after July 9 the Dallas plant has never operated with but 10production employees, and at all times after this date Respondent failed to reduceits number of production employees to this figure.Respondent's conduct and actions do not bespeak a sense of economic urgencywhich could be the only justifiable explanation for the precipitate layoffs of Sep-tember 22.The normal foreseeable consequences of the layoffs including the timing,the extreme haste in making such a drastic cut in its production staff, and the Re-spondent's opposition to recognizing the Union and dealing with it, which I findpresent in the case, was obviously to instill in the employees a doubt as to the wisdomof selecting the Union as their bargaining agent and even a fear of the economic con-sequences if they should do so in a Board election which the Respondent apparentlyintended to insist upon.Under these circumstances the layoffs interfered with, re-strained, and coerced the employees in the exercise of their organization rights andtheir free choice of bargaining agent under Section 7 of the Act in violation of Sec-tion 8(a)( I) thereof.The appropriate remedy in such cases wherein a layoff con-stitutes the unfair labor practice, also includesreinstatementand reimbursement forloss of earnings.N.L.R B. v. J. I. Case Company,198 F. 2d 919, 924 (CA. 8),cert. denied 345 U S 917;N.L.R.B. v. Elwood C. Martin et al., d/b/a Nemec Coin-bustion Engineers, 207F. 2d 655, 659 (C.A. 9), cert. denied 347 U S. 917;N.L.R.B.v.Piezo Manufacturing Co.,290 F. 2d 495 (C.A 2), enfg. 125 NLRB 686.We turn next to the walkout of the 10 employees on September 22, following thelayoff of 7 of their number and the events with respect to the said 10 employees thattranspired thereafter.The General Counselcontendsthe 10 employees struck in protest of the Re-spondent's unfair labor practices, namely, the discriminatory discharges of the 7employees, that it was an unfair labor practice strike which was prolonged by Re-spondent's refusal tomeetand bargain with the Union and by Respondent's solicita-tion and individual bargaining with striking employees to get them to return to workThe Respondent on the other hand argues that the 10 men voluntarily left its em-ployment on September 22, and refused the reemployment which was offered them on14The Respondent's records reveal that for the week ending August 27 1961 it had21 production employees who worked a total of 944 regular hours]5I do not accept Respondent's contentions set forth in its brief that the la3ofts onSeptember 22 were of "temporary" employees19For the week ending February 5 1961, there was one order on handFor the weeksending February 12, April 30, May 21 and 28, June 4, and July 15 there weretwo orderson hand681-492-63-v of 140-9 116DECISIONS OF NATIONALLABOR RELATIONS BOARDSeptember 25.Further, that the strike which they engaged in was for economicreasons and having refused to return to work when they were requested to do so, theyare not entitled to backpay.Section 7 of the Act guarantees the right to engage in self-organization, collectivebargaining, and "other concerted activities" for "mutual aid and protection." Strikeactivity is concerted activity within the meaning of the section, and the protectionof the Act comprehends strikes in protest against unfair labor practices as well asstrikes in support of economic demands. SeeN.L.R.B. v. Mackay Radio & Tele-graph Co.,304 U.S. 333, 344. It is also well established that "if men strike in con-nection with a current labor dispute their action is not to be construed as a renuncia-tion of the employment relation and they remain employees for the remedial pur-poses specified in the Act." SeeMackay Radio, supra."There is clearly no quittingby them except in the sense that they refused to work as demanded during the con-tinuance of the strike."J.A. Bentley Lumber Company v. N.L.R.B.,180 F. 2d 641(C.A. 5).See alsoN.L.R.B. v. Gulf Public Service Company,116 F. 2d 852(C.A. 5).Thus, it is clear and I find that the so-called "voluntarily" leaving of their workby the 10 employees was a cessation of work in protest not only of Respondent's con-duct in laying off the 7 employees, which I have hereinabove found to be in violationof the Act, but also because Respondent refused to recognize and bargain with theUnion. I find further that such cessation of work was an unfair labor practice strikeat all times material herein.Replacement of strikers is a valid exercise of the employer's right to operate hisbusiness; discharge of strikers, because they struck, is an act of reprisal for theirexercise of rights under the Act.SeeMackay Radio, supra; N.L.R.B. v. UnitedStates Cold Storage Company,203 F. 2d 924 (C.A. 5), cert. denied 346 U.S. 818;Collins Baking Company v. N.L.R.B.,193 F 2d 483 (C.A.5); J. A. Bentley LumberCo., supra.In the instant case it is undisputed that none of the strikers had been replacedon September 25.The record reveals that later in the week 1 of the 7 laid-offemployees and 1 of the 10 strikers did come back to work. Thus, when on Septem-ber 25 the Respondent in plain and unmistakable words discharged the 10 strikingemployees, told them to obtain their "final" paychecks, and to return the uniforms,'7it could scarcely have chosen a less equivocal method of notifying the strikers theywere no longer employees of the Respondent. By such action Respondent violatedSection 8(a)(1) and (3) of the Act and I so find. SeeEuropean Cars Ypsilanti,Inc.,136 NLRB 1595;Bernhard Altmann International Corporation,137 NLRB229, footnote 1.I find also that by the conduct of Salter and Foreman White, urging among others,Chatman, Wright, Brashear, and McGee to return to work, even though unaccom-nanied by threats or promises of benefits, Respondent thereby attempted to dealindividually with the employees at a time when a strike was in progress, thus violatingSection 8(a)(1) of the Act. SeeN.L.R.B. v. Montgomery Ward & Co,133 F. 2d676, (C.A. 9). See alsoN.L.R.B. v. J. H. Rutter-Rex Manufacturing Company,245 F. 2d 594, 597 (C.A. 5), footnote 3.As to the interrogation and threats by Foreman White alleged by the GeneralCounsel to be in violation of the Act, the Respondent contends in its brief that theycome within the realm of free speech and since it was a fact that the Union wasnot yet in the plant, he had every right to make that statement.Ihave hereinabove found that White interrogated the employees about theirunion activities.The inquiries did not have the purpose of determining the extentof the Union's representation for any legitimate objective nor were they accompaniedby assurances to the employees that there would be no reprisals. I conclude andfind that such interrogation violated Section 8(a) (1) of the Act. SeeOrkin Extermi-nating Comnany of South Florida, Inc.,136 NLRB 399; cf.Blue Flash Express, Inc.,109' NLRB 591.While it is true that at the time White called the meeting of the employees, theUnion was not "yet" recognized by Respondent as the employees' collective-bargainingrepresentative, his statement that "the Union is not in here yet" made in the context,of the interrogation, followed closely by the layoffs found above to have beendiscriminatorily motivated was a veiled threat and could reasonably be so understoodby the employees.On the basis of the foregoing, the preponderance of the evidence, and the recordas a whole, I conclude and find that Respondent by interrogating and threatening17 The letters are set forthin full above. DUBOIS CHEMICALS, INC.117its employees,interferedwith, restrained, and coerced them in the exercise of therights guaranteed by Section 7 of the Act in violation of Section 8(a)(1) thereof.With respect to the allegation in the complaint that Respondent refused to bargainwith the Union, the parties stipulated at the hearing that (1) the appropriate unitconsists of all production and maintenance employees including over-the-road truck-drivers employed at its Dallas plant, but excluding all office clerical, professional em-ployees, guards, and supervisors as defined in the Act; and (2) 17 employees signedunion authorization cards on either September 21 or 22.18The evidencerevealsthat on September 22, 1961, the critical date herein, there were 24 employees in theagreed-upon appropriate unit. I find that on September 22, 1961, and at all timesmaterial thereafter the Union was and now is the duly designated representative ofa majority of the employees in the aforesaid appropriate unit for the purposes ofcollective bargaining.As has been set forth above, the Union via Mauser, having theretofore beendesignated by a majority of the employees in the appropriate unit as their collective-bargaining representative, requested Respondent to recognize it and set a date tonegotiate a collective-bargaining agreement.Palmer agreed to meet Mauser, but aftertalking with Respondent's home office in Cincinnati, Ohio, and with Jaffe, Respond-ent's Dallas counsel, transferred the situs of the meeting to the latter's office.It is the contention of Respondent that it did not refuse to bargain with theUnion in violation of Section 8(a)(5) of the Act because it had a good-faith doubtof the Union's majority and therefore was entitled to proof. It further contends thatupon its specific request for proof of majority, Mauser did not submit same butonly offered to show the signed authorization cards at the "proper time" and onthe expressed condition that Respondent "will grant recognition and agree to timelynegotiate a contract."The law is quite clear as Respondent points out in its brief that when an employeracts in good faith he may, of course, without subjecting himself to an infractionof Section 8(a) (5) of the Act, challenge a union's asserted majority and requireproof of same. I note in this regard, however, that although Section 9(c) (1) ofthe Act provides machinery by which the question of representative status may bedetermined in a Board-conducted election, it has long been settled that an election isnot the only means by which representative status may be established.See UnitedMine Workers v. Arkansas Oak Flooring Company,351 U.S. 62, 71-72, and casescited in footnote 8 therein.The courts have uniformly held that where a unionhas obtained authorization cards signed by a majority of the employees in anappropriate unit, the employer, absent a good-faith doubt as to the reliability of thecards, violates Section 8(a) (5) of the Act if he refuses to recognize and bargain withthe Union.19The Respondent in its brief contends also that because the Unionagreed to the election and filed a petition for certification of representatives there is astrong inference that it did not have proof of majority. InSoutheastern RubberManufacturing Co. Inc.,106 NLRB 989, 991, enfd. 213 F. 2d 11 (C A. 5), the Boardheld, "the fact that a Union expresses an intention to file a representation petitionwith the Board if the employer does not grant recognition voluntarily does not justifya refusal to bargain where the evidence reveals that the employer had deliberatelyengaged in unfair labor practices in order to dissipate the Union's majority and makethe holding of a fair election impossible."We turn then to a determination of whether Respondent had a bona fide doubtas to the Union's claim of majority. I have hereinabove found that within minutesafter the Union's first request for recognition at 8:20 a in. on September 22, theRespondent embarked upon a coercive course of conduct by its interrogation of theemployees, whereby it learned with certainty that all of them were wearing unionbuttons.It also threatened its employees, climaxing its antiunion campaign withthe discriminatory layoffsItwas fully aware at 12 noon that all of the productionemployees were striking in protest of the unfair labor practices.20All of *hin"As found hereinabove, 13 authorization cards were signed at the union meeting thenight of September 21 ; 3 were signed before work started on September 22; and 1 duringthe day on September 2210 SeeNLRB. v Dahlstrom Metallic Door Company,112 F. 2d 756, 757 (C.A. 2) ;N L R R v Parma Water Lifter Co.,211 F. 2d 258, 261 (CA. 9), cert. denied 348 U.S.829;N.L R B. v Southeastern Rubber MfgCo , 213 F. 2d 11, 15-16 (C A.5) ; NLRB. v.Hunter Engineering Company,215 F. 2d 916, 918-923 (C A.8) ; N L R B. v. Irving Taitel,et at, d/b/a I. Taitel c& Son,261 F. 2d 1, 4-5 (CA. 7), cert. denied 359 U.S. 944.21 InScobell Chemical Company, Inc. v. N L R B.,267 F. 2d 922, 925 (C A. 2), whichinvolved a strike situation after an employer refused to recognize and bargain with theUnion, the court of appeals said, "Even assuming that the Union did not represent a 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDinformation was conveyed by Palmer to Jaffe before they started their meeting withMauser.None of it was told to Mauser who was totally unaware of what had takenplace at the plant that morning.To say the least, Jaffe was less than frank inwithholding this information from Mauser while at the same time suggesting he usethe Board's processesto establish proof of majority, which Mauser accepted.21Theassertion by counsel that he asked Mauser if he had any proof of majority and "wouldhe make it available," 22 does not compel a finding that Respondent in fact entertaineda good-faith doubt.On the record of this case, there can be little doubt that despite its presentprotestations to the contrary, the Respondent's refusal to recognize and bargainwith the Union of September 22, 1961, and its suggestion that the Board conductan election was not sincerely motivated but was actuated for the purpose of gainingthe time necessary for the unfair labor practices previously committed to have theirfull effect on its other employees. Indeed "the spirit of wholesome cooperation thatis implicit in a bona fide doubt does not normally find expression in such patentinterference and restraint as was evidenced here by Respondent.The Respondent'sobjective actions clearly belie its pretense of subjective good faith."SeePoultryEnterprises, Inc.,102 NLRB 211, enfd. 207 F. 2d 522 (C.A. 5).On the basis of the foregoing, and upon the record as a whole, I conclude and findthat on September 22, 1961, and thereafter Respondent violated Section 8(a)(5)of the Act.There is no showing here that, as a result of the unfair labor practices, the unionlost the majority which it hadamongRespondent's employees, but even if there hadbeen such a showing,Franks Bros. Company v. N.L.R.B.,321 U.S. 702, would beapplicable.InFranksthe court held that, where a union's majority has been dissipatedby the employer's unfair labor practices, the Board may, as a remedy for the un-fair labor practices, require the employer to bargain with the union for a reasonableperiod notwithstanding that the Union no longer represents a majority of the em-ployees.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.As it has been found that on September 22, 1961, and at all times thereafter,Respondent has refused to recognize and bargain collectively with United Packing-house, Food & Allied Workers, AFL-CIO, Local 398, as the exclusive bargainingrepresentative of Respondent's employees in the above-found appropriate unit, it willbe recommended that the Respondent, upon request, bargain collectively with saidUnion as such representative.majority of the employees in the unit at the moment of the expressed request to bargain,there can be no doubt that it represented a majoritythe next day,at the time of the strikeand picketing "See alsoNLRB v Barney'sSupercenter, Inc,2911 F.2d 91 (C A 3).21Palmer testified he knew the production employees did not return to work after theirlunch hour on September 22 and that they remained out on strikeHe testified furtherthat in their preliminary meeting in Jaffe's office he told him of the walkout at the plantthat morning.I do not accept Jaffe's testimony that Palmer did not tell him about thewalkout, but only remarked that "he was wondering whether or not the men had walkedout"22 In this regard it is interesting to note Palmer's testimony,pages 257-258, UnitedStates district court record:Q.You stated that Mr. Jaffe didn't ask Mr.Mauser to show him the authorizationcards, isn't that correct'?A. I believe the remark leading up to Mr. Mauser's statements that the proofwould be given at the proper time was, I suppose,his proof of representation.Q. That's right-didMr Jaffe ever ask him at any time for him to"throw themout on the table and let's see them 9"A. No. DUBOIS CHEMICALS, INC.119It has also been found that Respondent discriminated in regard to the hire andtenure of employment of its entire production staff by laying off Calvin Jackson,TheophilusWesley, Robert Dickerson, Nelson Thompson, Leon Hollings, RobertLee Granville, and James Shans on September 22, 1961, and by discharging PatrickBrashear, Luther Brokenbury, Jr., William Chatman, Walter Cobb, Frank Sloan,George Johnson, Judge McGee, Johnny McKinzie, Lonnie Lee Thompson, and HenryWright on September 25, 1961, while they were on strike in protest of the discrimina-tory layoffs and to obtain union recognition.By order of District Judge Hughesissued December 12, 1961, Respondent was directed to offer all men employed onSeptember 22, 1961, immediate reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority and other rights and privi-leges.There is indication in the record that Respondent has complied with the saidorder of Judge Hughes. In the event that the order has not been fully complied withitwill be recommended that Respondent comply with same immediately, and withrespect to the strikers particularly, by discharging any replacements in order to pro-vide work for such strikers.We turn then to the matter of backpay. Since bothgroups of dischargees lost their employment for engaging in union activities, andin both situations the discharges came about because of the employer's unlawfulconduct, logic would dictate that they should not be treated differently with regardto backpay. In view, however, of the Board's "established practice" to award back-pay to discharged strikers only from the date on which the employees make an un-conditional application for reinstatement,23 I am constrained to recommend withrespect to the group of discharged strikers who were reinstated pursuant to JudgeHughes' order prior to any unconditional application for reinstatement by them, thatno backpay be awarded them for the intervening period.The General Counsel has urged in his brief that interest be allowed on the back-pay award.At law, the element of loss caused by the passage of time during whichfunds have been wrongfully detained is regularly remedied by an award of intereston the principal sum, thus measuring the value of the loss. The request also seemsappropriate in equity so that there will not be an unjust enrichment of the wrong-doer to the ensuing detriment of the discriminatee.The request is therefore grantedand it is recommended that interest at the rate of 6 percent be allowed on the back-pay award.Accordingly, it is recommended that said loss of pay, plus interest, based uponearningswhich Calvin Jackson, TheophilusWesley,RobertDickerson,NelsonThompson, Leon Hollings, Robert Lee Granville, and James Shans normally wouldhave earned from the date of the discrimination less net earnings, be computed on aquarterly basis as established by the Board in F. W.Woolworth Company,90 NLRB289.The variety of the unfair labor practices engaged in by the Respondent and thecircumstances under which they were committed demonstrate the need for an orderthat is coextensive with the threat of future violations and I shall therefore recommenda broad cease-and-desist order.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.DuBois Chemicals, Inc, is an employer within the meaning of Section 2(2)of the Act.2.United Packinghouse, Food & Allied Workers, AFL-CIO, Local 398, is a labororganization within the meaning of Section 2(5) of the Act.3.Respondent has engaged in unfair labor practices within the meaning of Sec-tion 8(a) (3) and (1) of the Act by discriminating with respect to the hire and tenureof its 17 production employees on September 22 and 25, 1961.4.All production and maintenance employees including over-the-road truckdriversof Respondent employed at its Dallas plant, but excluding all office clerical, profes-sional employees, guards, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section9(b) of the Act.5.At all times since September 22, 1961, United Packinghouse, Food & AlliedWorkers, AFL-CIO, Local 398, has been and now is the exclusive representativeof all the employees in the aforesaid appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.23 SeeEuropeanCaraYpsilanti,Inc., supra. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.By refusing to recognize and by failing and refusing on and at all times sinceSeptember 22, 1961,to bargain collectively with United Packinghouse, Food & Al-liedWorkers, AFL-CIO, Local 398, as the exclusive representative of the employeesin the aforesaid unit, the Respondent has engaged in and is engaging in unfair laborpractices within the meaining of Section 8(a)(5) and(1) of the Act.7.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed to them in Section 7 of the Act, Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a)(1) of theAct.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Murray Golub,Selwyn Golub,and Albert Golub d/b/a GolubBros.ConcessionsandDeborah Lapp,Louis Lapp,SanfordLapp.Cases Nos. 2-CA-8534,2-CA-8541, and 2-CA-8542.De-cember13, 1962DECISION AND ORDEROn August 24, 1962, Trial Examiner David London issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.He further found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint andrecommended that such allegations be dismissed.Thereafter, the Re-spondent and the General Counsel filed exceptions to the IntermediateReport with supporting briefs.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in these cases, including the Intermediate Report and the ex-ceptions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the following additionsand modifications:We agree with the Trial Examiner that the Respondent violatedSection 8(a) (1) of the Act by discharging Deborah Lapp, a supervisor, because of her husband Louis Lapp's union activities, and thatLouis Lapp was denied employment in violation of Section 8(a) (3)1 The Respondent has requested oral argument.This request is hereby denied becausethe record,the exceptions,and the briefs adequately present the issues and the positionsof the parties.140 NLRB No. 16.